                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


United States of America,                              Criminal No. 18-18(2) (DWF/LIB)

                    Plaintiff,

v.                                                      ORDER ADOPTING REPORT
                                                         AND RECOMMENDATION
Amos Kiprop Koech (2),

                    Defendant.


      This matter is before the Court upon Defendant Amos Kiprop Koech’s

(“Defendant”) objections (Doc. No. 113) to Magistrate Judge Leo I. Brisbois’s August 6,

2018 Report and Recommendation (Doc. No. 105) insofar as it recommends that

Defendant’s Motion to Dismiss based on Due Process and Vagueness be denied. The

Government filed a response to Defendant's objections on September 4, 2018. (Doc.

No. 122.)

      The factual background for the above-entitled matter is clearly and precisely set

forth in the Report and Recommendation and is incorporated by reference for purposes of

Defendant’s objections. In the Report and Recommendation, Magistrate Judge Brisbois

concluded that the statutory language “reasonable opportunity to observe” in 18 U.S.C.

§ 1591(c) does not violate the due process clause and is “not [an] esoteric or complicated

term[] devoid of common understanding,” and is therefore not unconstitutionally vague.

(Doc. No. 105 at 7 (quoting United States v. Rico, 619 Fed. App’x 595, 599 (9th Cir.

2015)).) The Magistrate Judge further concluded that the Eighth Circuit has held that
18 U.S.C. § 1591 is not limited to suppliers and instead also applies to customers. (Id. at

8 (citing United States v. Jungers, 702 F.3d 1066, 1075 (8th Cir. 2013)).)

       Defendant objects to the Magistrate Judge’s recommendations, arguing that the

statutory language “reasonable opportunity to observe” both (1) violates due process

because it is a form of strict liability, and (2) is an “unascertainable standard” that is void

for vagueness. (Doc. No. 113.) Defendant further objects to the Magistrate Judge’s

recommendation that 18 U.S.C. § 1591(c) applies to customers such as Defendant. (Id.

at 5-6.)

       The Court disagrees and adopts in full the Magistrate Judge’s recommendations.

The Court concludes, as did the Magistrate Judge, that the language “reasonable

opportunity to observe” in 18 U.S.C. § 1591(c) indicates congressional intent to dispense

with mens rea. See United States v. Grimes, 888 F.3d 1012, 1016 (8th Cir. 2018) (“[T]he

federal offense of ‘sexual abuse of a minor’ expressly rejects any ‘state of mind proof

requirement’ concerning age.”). The Court further concludes that 18 U.S.C. § 1591 is not

unconstitutionally vague because “reasonable opportunity to observe” would “provide a

person of ordinary intelligence fair notice of what is prohibited,” is subject to common

understanding, and is typical of standards that juries are asked to consider. See

United States v. Paul, 885 F.3d 1099, 1105 (8th Cir. 2018); Rico, 619 Fed. App’x at 599

(concluding that the use of the phrase does not render Section 1591 unconstitutionally

vague); United States v. Davis, 2016 WL 10679065, at *7 (W.D. Tenn. Dec. 5, 2016)

(“Whether [the defendant’s] opportunity to observe [the alleged victim] was ‘reasonable’

[is] not a vague standard.”). Finally, the Court concludes, as did the Magistrate Judge,


                                               2
that the Court is bound by Eighth Circuit precedent that the sex-trafficking statute applies

to customers such as Defendant. See Jungers, 702 F.3d at 1075 (holding that 18 U.S.C.

§ 1591 is not limited to suppliers).

       The Court has conducted a de novo review of the record, including a review of the

arguments and submissions of counsel, pursuant to 28 U.S.C. § 636(b)(1) and Local

Rule 72.2(b). After carefully considering Defendant’s objections, the Court finds no

reason that would warrant a departure from the Magistrate Judge’s recommendation.

Based upon the de novo review of the record and all of the arguments and submissions of

the parties and the Court being otherwise duly advised in the premises, the Court hereby

enters the following:

                                         ORDER

       1.     Defendant Amos Kiprop Koech’s objections (Doc. No. [113]) to Magistrate

Judge Leo I. Brisbois’s August 6, 2018 Report and Recommendation are OVERRULED.

       2.     Magistrate Judge Leo I. Brisbois’s August 6, 2018 Report and

Recommendation (Doc. No. [105]) is ADOPTED.

       3.     Defendant Amos Kiprop Koech’s Motion to Dismiss based on Due Process

and Vagueness (Doc. No. [90]) is DENIED.

Dated: October 9, 2018                    s/Donovan W. Frank
                                          DONOVAN W. FRANK
                                          United States District Judge




                                             3
